Exhibit 10.1
EXECUTION VERSION
First Amendment to the
Amended and Restated Agreement
of Limited Partnership
of Rouse Properties, LP
Establishing Series A Preferred Units of the Partnership
This Amendment is made as of November 12, 2015 by Rouse GP, LLC, a Delaware
limited liability company, as general partner (the "General Partner") of Rouse
Properties, LP, a Delaware limited partnership (the "Partnership"), and as
attorney-in-fact for the Persons named on Exhibit A to the Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of January 8, 2015
(the "Partnership Agreement"), for the purpose of amending the Partnership
Agreement.  Capitalized terms used herein and not defined shall have the
meanings given to them in the Partnership Agreement.
WHEREAS, pursuant to that certain Contribution and Escrow Agreement (the
"Contribution Agreement"), dated as of September 28, 2015, by and between Plaza
Camino Real, a California limited partnership, as Transferor (the
"Contributor"), and the Partnership, as Transferee, and First American Title
Insurance Company, as Escrow Agent, the Contributor agreed to contribute certain
assets to the Partnership in exchange for, among other things, preferred
Partnership Units of the Partnership.
WHEREAS, the Contributor, Rouse Properties, Inc. (the "Company") and the
Partnership have also entered into a Tax Protection Agreement (the "Tax
Protection Agreement"), dated November 12, 2015, and the Contributor and the
Company have entered into a Registration Rights Agreement, dated November 12,
2015, in connection with the transaction contemplated by the Contribution
Agreement.
WHEREAS, Section 4.2.A of the Partnership Agreement grants the General Partner
authority to cause the Partnership to issue Partnership Units (including without
limitation, Common Units and preferred Partnership Units) or other Partnership
Interests in the Partnership to any existing Partner or to any other Persons in
one or more classes or one or more series of any such classes, with such
designations, preferences, redemption and conversion rights and relative,
participating, optional or other special rights, powers and duties as may be
determined by the General Partner in its sole and absolute discretion, subject
to applicable Delaware law.
WHEREAS, the General Partner has determined that, in connection with the
issuance of the preferred Partnership Units contemplated by the Contribution
Agreement, it is necessary and desirable to amend the Partnership Agreement to
create and set forth the terms of the preferred Partnership Units having the
designations, rights and preferences set forth herein.
WHEREAS, solely to the extent necessary to effect the establishment of the
Series A Preferred Units (as defined herein) with the terms and conditions
described herein, and to set forth certain tax matters, the following shall be
deemed to amend the Partnership Agreement.
 

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:
1.            Article 1 of the Partnership Agreement is hereby amended by adding
the following definitions:
"30 day VWAP" has the meaning set forth in Section 2.F.(v).
"As Exchanged REIT Shares" has the meaning set forth in Section 2.F.(vi).
 "Capital Proceeds" means the cash received by the Partnership or any Subsidiary
from a sale, exchange, transfer, assignment, redemption, repayment of principal
or other disposition of assets.
"Contribution Agreement" has the meaning set forth in the recitals to this
Amendment.
"Contributor" has the meaning set forth in the recitals to this Amendment.
"Default Distribution Rate" has the meaning set forth in Section 2.C.(iii).
"Distribution Default" has the meaning set forth in Section 2.C.(iii).
"Distribution Period" has the meaning set forth in Section 2.C.(ii).
"Equity Base" means, (i) if the Company (or its successor by merger or
otherwise) has a class of common equity securities listed on a National
Securities Exchange, the sum of the value of all outstanding Common Units plus
the liquidation preference of all outstanding preferred Partnership Units, and
(ii) if the Company (or its successor by merger or otherwise) does not have a
class of common equity securities listed on a national securities exchange, the
Net Worth of the Partnership.  For purposes of clause (i) in the preceding
sentence, the value of all outstanding Common Units shall be equal to the
product of (i) the number of outstanding Common Units multiplied by (ii) the
Conversion Factor, multiplied by (iii) the 30 day VWAP of the REIT Shares as of
the date of the most recent quarterly financial statement.
"FIRPTA" means the Foreign Investment in Real Property Tax Act of 1980.
"GAAP" means generally accepted accounting principles in the United States of
America in effect from time to time.
"Majority-in-Interest" means more than 50% of the outstanding Series A Preferred
Units at the relevant time.
"Minimum NW Amount" means, as of the applicable date of determination,  a Net
Worth of $420,000,000.00; provided, however, that the Minimum NW Amount shall be
reduced in connection with any partial redemption of the Series A Preferred
Units by
 
2

--------------------------------------------------------------------------------

an amount equal to the product of (i) 2.8125 and (ii) the $25.00 liquidation
preference of the Series A Preferred Units so redeemed (e.g., if $50 million of
Series A Preferred Units are redeemed, the Minimum NW Amount would be reduced by
$140,625,000.00).
"National Securities Exchange" means an exchange registered as a national
securities exchange under Section 6 of the U.S. Securities Exchange Act of 1934,
as amended.
"Net Worth" means (i) the consolidated total assets of the Partnership and its
Subsidiaries, plus (ii) the consolidated accumulated depreciation of the
Partnership and its Subsidiaries, less (iii) the consolidated total liabilities
of the Partnership and its Subsidiaries, in each case as those terms are defined
for GAAP purposes.  Net Worth shall be determined based on a balance sheet (with
a balance sheet date that is the date immediately following the date on which
the Private Company Event occurred) audited or reviewed pursuant to PCAOB AU 722
by the Company's (or its successor's) independent accounting firm in accordance
with GAAP.
 "Partnership Agreement" has the meaning set forth in the preamble to this
Amendment.
"Permitted Senior Preferred Units" means preferred Partnership Units issued that
by their terms expressly provide that such preferred Partnership Units rank
senior to the Series A Preferred Units; provided, however, that the Partnership
may not issue preferred Partnership Units that rank senior to the Series A
Preferred Units without the consent of the holders of a majority of the
outstanding Series A Preferred Units.
"Private Company Event" has the meaning set forth in Section 2.H.(i).
"Protected Property" means those certain assets contributed to the Partnership
pursuant to the Contribution Agreement.
"Redemption Amount" has the meaning set forth in Section 2.F.(i).
"Redemption Notice" means a Series A Preferred Unit Holders Redemption Notice
attached hereto as Exhibit A or Exhibit B.
"Regular Distribution Rate" has the meaning set forth in Section 2.C.(i).
"Safe Harbor Rate" has the meaning set forth in Section 2.C.(ix).
"Second Anniversary" has the meaning set forth in Section 2.C.(ix).
"Series A Liquidation Value" has the meaning set forth in Section 2.E.(i).
"Series A Preferred Units" means the series of Partnership Units established
pursuant to this Amendment, representing units of Limited Partner Interest
designated as the Series A Preferred Units, with, among other things, the
preferences, rights, voting
 
3

--------------------------------------------------------------------------------

powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion as described herein.
"Series A Preferred Unit Distribution Payment Date" has the meaning set forth in
Section 2.C.(ii).
"Tax Protection Agreement" has the meaning set forth in the recitals to this
Amendment.
2.            In accordance with Section 4.2.A of the Partnership Agreement, set
forth below are the terms and conditions of the Series A Preferred Units hereby
established:
A.            Designation and Number.  A series of Partnership Units, designated
as Series A Preferred Units, is hereby established.  The maximum number of
Series A Preferred Units shall be 5,600,000.  No Series A Preferred Units shall
be issued to any person other than Contributor without the prior consent of
Contributor.
B.            Rank.  The Series A Preferred Units, with respect to rights to the
payment of regular and special periodic or other distributions and distribution
of assets upon liquidation, dissolution or winding up of the Partnership, shall
rank (i) junior to all existing and future indebtedness of the Partnership, (ii)
senior to all existing and future Common Units and to preferred Partnership
Units that by their terms expressly provide that such preferred Partnership
Units rank junior to the Series A Preferred Units, (iii) on parity with
preferred Partnership Units that by their terms expressly provide that such
preferred Partnership Units rank on a parity with the Series A Preferred Units
and (iv) junior to Permitted Senior Preferred Units; provided, however, that the
Partnership may issue additional preferred Partnership Units that are on parity
with the Series A Preferred Units only if, at the time of issuance the
liquidation preference of such preferred Partnership Units, together with the
liquidation preference of all outstanding preferred Partnership Units that are
on a parity with or senior to the Series A Preferred Units and the liquidation
preference of all outstanding Series A Preferred Units do not exceed 15% of the
Equity Base.
C.            Distributions.
(i)            Pursuant to Section 5.1 of the Partnership Agreement but subject
to the rights of holders of any Permitted Senior Preferred Units ranking senior
to the Series A Preferred Units as to the payment of distributions, the holders
of the then outstanding Series A Preferred Units shall be entitled to receive,
when, as and if authorized by the General Partner, in its sole discretion out of
Available Cash generated by the Partnership, cumulative quarterly preferential
cash distributions in an amount per unit equal to 5% per annum of the $25.00
liquidation preference per Series A Preferred Unit (the "Regular Distribution
Rate").


(ii)            Distributions on the Series A Preferred Units shall accrue and
be fully cumulative from the date of original issuance and, subject to the
authorization of the General Partner, shall be payable quarterly in equal
amounts in arrears on the fifteenth day of each April, July, October and January
or, if not a business day, the next succeeding business day (each, a "Series A
Preferred Unit Distribution Payment
4

--------------------------------------------------------------------------------





Date").  Any distribution (including the initial distribution) payable on the
Series A Preferred Units for any partial distribution period shall be prorated
and computed on the basis of a 360-day year consisting of twelve 30-day months. 
"Distribution Period" shall mean the period from and including the date of
original issuance and ending on but excluding the next Series A Preferred Unit
Distribution Payment Date, and each subsequent period from and including such
Series A Preferred Unit Distribution Payment Date and ending on but excluding
the next following Series A Preferred Unit Distribution Payment Date.


(iii)            If distributions on the Series A Preferred Units in the full
amount described pursuant to this Section 2.C. are not made for two consecutive
quarterly Distribution Periods (a "Distribution Default"), because the General
Partner has not authorized such distributions, Available Cash is not sufficient
or for any other reason, then the distribution rate shall be increased from the
Regular Distribution Rate to a distribution rate of 8.5% per annum of the $25.00
liquidation preference per Series A Preferred Unit (the "Default Distribution
Rate").  Any such increase in the distribution rate shall take effect from the
first day of the Distribution Period immediately succeeding the occurrence of
the Distribution Default and the Series A Preferred Units shall continue to
accumulate distributions at the Default Distribution Rate until such time as the
Partnership has paid in full all accumulated and unpaid distributions.  From and
after the payment by the Partnership of all accumulated and unpaid distributions
on the Series A Preferred Units, distributions will accumulate and be payable at
the Regular Distribution Rate, commencing on the first day subsequent to the
date on which all such accumulated and unpaid distributions are paid in full.


(iv)            No distribution on the Series A Preferred Units shall be
authorized by the General Partner or declared or paid or set apart for payment
by the Partnership at such time as the terms and provisions of any agreement of
the Partnership, including any agreement relating to the indebtedness of the
Partnership or its Subsidiaries, prohibits such authorization, declaration,
payment or setting apart for payment or provides that such authorization,
declaration, payment or setting apart for payment would constitute a breach
thereof, or a default thereunder, or if such authorization, declaration, payment
or setting apart for payment shall be restricted or prohibited by law.  No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Series A Preferred Units which may
be in arrears.


(v)            Notwithstanding the foregoing, distributions with respect to the
Series A Preferred Units shall accumulate (including at the Default Distribution
Rate as set forth in clause (iii) above) whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on Series A Preferred Units shall not bear
interest and holders of the Series A Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series A Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.
5

--------------------------------------------------------------------------------





(vi)            Except as provided in Section 2.C.(ix) herein, unless full
cumulative distributions have been or contemporaneously are paid on the Series A
Preferred Units for all past distribution periods, no distributions shall be
authorized, declared or paid or set apart for payment nor shall any other
distribution be authorized, declared or made upon any other Partnership
Interests ranking, as to the payment of distributions or the distribution of
assets upon any liquidation, dissolution or winding up of the Partnership,
junior to or on a parity with the Series A Preferred Units for any period, nor
shall any other Partnership Interests ranking junior to or on a parity with the
Series A Preferred Units as to the payment of distributions or the distribution
of assets upon any liquidation, dissolution or winding up of the Partnership, be
redeemed, purchased or otherwise acquired for any consideration (or any moneys
be paid to or made available for a sinking fund for the redemption of any such
Partnership Interests) by the Partnership (except by conversion into or exchange
for Partnership Interests ranking junior to the Series A Preferred Units as to
the payment of distributions and the distribution of assets upon any
liquidation, dissolution or winding up of the affairs of the Partnership).


(vii)            When distributions are not paid in full upon the Series A
Preferred Units and any other Partnership Interests ranking on a parity as to
the payment of distributions with the Series A Preferred Units, all
distributions authorized and declared upon the Series A Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series A Preferred Units shall be declared pro rata so
that the amount of distributions authorized and declared per Series A Preferred
Unit and such other Partnership Interests shall in all cases bear to each other
the same ratio that accumulated distributions per each Series A Preferred Unit
and such other Partnership Interests (which shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such other
Partnership Interests do not have a cumulative distribution) bear to each other.


(viii)            Holders of Series A Preferred Units shall not be entitled to
any distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series A Preferred Units as
described above.  Accrued but unpaid distributions on the Series A Preferred
Units will accumulate as of the Series A Preferred Units Distribution Payment
Date on which they first become payable.


(ix)            No distribution on the Series A Preferred Units shall be
declared or paid or set apart for payment by the Partnership on or prior to the
second anniversary of the date on which such Series A Preferred Units were
issued (the "Second Anniversary") if the payment of such distribution with
respect to the Series A Preferred Units would, if made, result in any holder of
such Series A Preferred Unit receiving distributions in excess of an annual
return on such holder's "unreturned capital" (as defined for purposes of
Treasury Regulations Section 1.707-4(a)) for a Partnership Year (treating the
Partnership Year in which such Second Anniversary occurs as ending on such
Second Anniversary solely for purposes of this Section 2.C.(ix)) equal to the
Safe Harbor Rate (as defined below).  The payment of such distribution to such
holder in excess of such amount will instead be deferred, will continue to
cumulate (without interest) and will be payable on the earliest to occur of (a)
the disposition of the Series A
6

--------------------------------------------------------------------------------





Preferred Units to which such deferred distribution relates in a transaction in
which the disposing holder recognizes taxable gain thereon, (b) the first Series
A Preferred Unit Distribution Payment Date with respect to the Series A
Preferred Units following the Second Anniversary or (c) to the extent such
deferred distribution does not exceed such holder's share of "net cash flow of
the partnership from operations" (as defined for purposes of Treasury
Regulations Section 1.707-4(b)) for the calendar year in which such distribution
would have been made but for this Section 2.C.(ix), the second Series A
Preferred Unit Distribution Payment Date of the next succeeding calendar year.
For purposes of the foregoing, the "Safe Harbor Rate" shall equal 150% of the
highest applicable federal rate, based on quarterly compounding, in effect for
purposes of Section 1274(d) of the Code at any time between the date on which
such Series A Preferred Units were issued and the date on which the relevant
distribution or redemption price payment is to be made. Such Safe Harbor Rate
shall be provided to the Partnership by holders of the Series A Preferred Units
at least fourteen (14) days prior to the relevant Series A Preferred Unit
Distribution Payment Date, and the Partnership shall be permitted to rely on the
rate most recently provided by such holders for the purposes of paying the
applicable distribution or redemption price hereunder. Payments of distributions
with respect to the Series A Preferred Units are intended to qualify as
preferred returns that are not treated as part of a disguised sale within the
meaning of Treasury Regulations Sections 1.707-3 and 1.707-4.
 
D.            Certain Capital Account and Related Tax Matters.
(i)            Notwithstanding any other provision of the Partnership Agreement
to the contrary, in the event that the Partnership issues additional Partnership
Units (including the Series A Preferred Units), the General Partner shall make
such revisions to Section 6.1 of the Partnership Agreement as it determines are
necessary to reflect the terms of the issuance of such additional Partnership
Units, including preferential allocations to certain classes of Units, subject
to the terms of such classes of Units and subject to the terms and conditions
hereof.


(ii)            Section 6.1A and Section 6.1B of the Partnership Agreement shall
be superseded in their entirety by the following:
For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership's items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each Partnership Year (or portion thereof) as provided
herein below. Except as otherwise provided in this Section 6.1, Net Income and
Net Loss shall be allocated to each of the Partners holding the same class of
Partnership Units in accordance with their respective Percentage Interests in
such class of Partnership Units.
A.            After giving effect to the special allocations set forth in
Section 1 of Exhibit C attached to the Partnership Agreement, Net Income for any
Partnership Year shall be allocated in the following manner and order of
priority:
 
 
 

--------------------------------------------------------------------------------

(a)            First, 100% to the General Partner in an amount equal to the
remainder, if any, of the cumulative Net Losses allocated to the General Partner
pursuant to Section 6.1B(d) for all prior Partnership Years minus the cumulative
Net Income allocated to the General Partner pursuant to this Section 6.1A(a) for
all prior Partnership Years;


(b)            Second, 100% to each Partner holding Partnership Units in an
amount equal to the remainder, if any, of the cumulative Net Losses allocated to
each such Partner pursuant to Section 6.1B(c) for all prior Partnership Years
minus the cumulative Net Income allocated to such Partner pursuant to this
Section 6.1A(b) for all prior Partnership Years;


(c)            Third, 100% to the Partners holding Preferred Units in an amount
equal to the remainder, if any of the cumulative Net Losses allocated to each
such Partner pursuant to Section 6.1B(b) for all prior Partnership Years minus
the cumulative Net Income allocated to such Partner pursuant to this Section
6.1A(c) for all prior Partnership Years;


(d)            Fourth, 100% to the Partners holding Common Units in an amount
equal to the remainder, if any, of the cumulative Net Losses allocated to each
such Partner pursuant to Section 6.1B(a) for all prior Partnership Years, minus
the cumulative Net Income allocated to each such Partner pursuant to this
Section 6.1A(d) for all prior Partnership Years;


(e)            Fifth, 100% to the Partners holding Preferred Units, with respect
to each series of Preferred Units, in an amount equal to the excess of (i) the
cumulative priority return (as defined in the applicable terms and conditions of
any such class of Preferred Units) to the last day of the current Partnership
Year or the date of redemption of such Preferred Units, to the extent such
Preferred Units are redeemed during such Partnership Year, over (ii) the
cumulative Net Income allocated to the Partners holding such Preferred Units
pursuant to this Section 6.1A(e) for all Partnership Years; and


(f)            Sixth, 100% to the Partners holding Common Units.
For purposes of allocating the tranches of Net Income and items of income and
gain pursuant to this Section 6.1A, there shall, to the extent permitted by the
Code, be no allocation of FIRPTA gain items to the Partners holding Series A
Preferred Units, except to the extent attributable to the Protected Property.
B.            Net Losses for any Partnership Year shall be allocated in the
following manner and order of priority:
(a)            First, 100% to the Partners holding Common Units until the
Adjusted Capital Account of each such Partner is zero (not taking into account
any amounts a Partner is obligated to contribute to the capital of the
Partnership or is deemed obligated to contribute pursuant to Treas. Reg.
1.704-1(b)(2)(ii)(c)(2));


8

--------------------------------------------------------------------------------





(b)            Second, 100% to the Partners holding Preferred Units, pro rata to
each such Partner's Adjusted Capital Account (ignoring for this purpose any
amounts a Partner is obligated to contribute to the capital of the Partnership
or is deemed obligated to contribute pursuant to Treas. Reg.
1.704-1(b)(2)(ii)(c)(2)) until the Adjusted Capital Account of each such Partner
is zero;


(c)            Third, 100% to the Partners holding Partnership Units to the
extent of, and in proportion to, the positive balance, if any, in their Adjusted
Capital Accounts; and


(d)            Fourth, 100% to the General Partner.
(iii)            Notwithstanding any other provision of the Partnership
Agreement to the contrary, the General Partner shall elect to (a) use the
"traditional" method of allocation under Section 704(c) and Regulations Section
1.704-3(b) in respect of the Protected Property contributed to the Partnership
pursuant to the Contribution Agreement and (b) allocate excess nonrecourse
liabilities (as defined in Treasury Regulation Section 1.752-3(a)(3)) up to the
amount of built-in gain with respect to the Property under Code Section 704(c)
to the extent such built-in gain exceeds the gain described in Treasury
Regulation Section 1.752-3(a)(2) with respect to such property.
 
E.            Liquidation Preference.
 
(i)            In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the holders of the Series A
Preferred Units shall be entitled to receive out of the assets of the
Partnership available for distribution to the Partners pursuant to Section 13.2
of the Partnership Agreement a liquidation preference of $25.00 per Series A
Preferred Unit, plus an amount equal to any accumulated and unpaid distributions
(whether or not authorized) to the date of payment (the "Series A Liquidation
Value"), before any distribution of assets is made to holders of any other
Partnership Interests that rank junior to the Series A Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership, but subject to the preferential rights of the holders of Permitted
Senior Preferred Units ranking senior to the Series A Preferred Units as to the
distribution of assets upon the liquidation, dissolution or winding up of the
Partnership.


(ii)            If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the holders of the Series A Preferred Units, and the
corresponding amounts payable on all other Partnership Interests ranking on a
parity with the Series A Preferred Units as to the distribution of assets upon
the liquidation, dissolution or winding up of the Partnership, then the holders
of the Series A Preferred Units, and all other holders of such Partnership
Interests on a parity with the Series A Preferred Units shall share ratably in
any such distribution of assets in proportion to the full liquidating
distributions (including, if applicable, accumulated and unpaid distributions)
to which they would otherwise be respectively entitled.
9

--------------------------------------------------------------------------------





(iii)            After payment of the full amount of the Series A Liquidation
Value, the holders of the Series A Preferred Units, shall have no right or claim
to any of the remaining assets of the Partnership.


(iv)            None of a consolidation or merger of the Partnership with or
into another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership's property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
F.            Redemptions.
(i)            Optional Redemption by the Partnership.  Notwithstanding any
other provision of the Partnership Agreement to the contrary and subject to the
obligations under the Tax Protection Agreement, at any time from and after the
third anniversary of the date of the original issuance of the Series A Preferred
Units (i.e., from and after November 12, 2018), the Partnership shall have the
right to redeem the Series A Preferred Units in whole or in part at the option
of the Partnership for consideration equal to the $25.00 liquidation preference
for such Series A Preferred Units plus an amount equal to any accumulated and
unpaid distributions to the date of the redemption (the "Redemption Amount"), in
the form elected by the Partnership of either cash or Common Units (valued as
provided in Section 2.F.(v) below), or a combination thereof.  Any such
redemption will be made pro rata among the holders of Series A Preferred Units.


(ii)            Redemption by Election of the Majority-in-Interest on or after
the 10th Anniversary.    A holder of the Majority-in-Interest of the Series A
Preferred Units shall have the right, at any time on or after the date that is
the tenth anniversary of the date of the original issuance of the Series A
Preferred Units (i.e., November 12, 2025), to require the Partnership to redeem
all of the Series A Preferred Units that remain outstanding for consideration
equal to the Redemption Amount.  Upon any such election to be redeemed made by
the holder of a Majority-in-Interest of the Series A Preferred Units, the
Partnership shall redeem the Series A Preferred Units in the form elected by the
Partnership of either cash or Common Units (valued as provided below), or a
combination thereof.


(iii)            Optional Redemption by a Holder.  If, at any time after January
1, 2022, the aggregate liquidation preference of the Series A Preferred Units
exceeds 15% of the Equity Base as of the end of a calendar quarter, then a
holder of Series A Preferred Units shall have the right, but not the obligation,
to require the Partnership to redeem up to the amount of the Series A Preferred
Units necessary for the outstanding Series A Preferred Units to represent 15% of
the Equity Base at a redemption price equal to the Redemption Amount of such
Series A Preferred Units, in the form elected by the Partnership of either cash
or Common Units (valued as provided below), or a combination thereof.  The
Partnership shall honor optional redemption requests in priority of the order in
which such requests are received, provided that the optional redemption requests
of holders of the Series A Preferred Units shall be honored before
 
 
 
 
10

--------------------------------------------------------------------------------

 
any redemption requests of holders of any other Partnership Interests that rank
junior to the Series A Preferred Units.


(iv)            Rights Cease upon a Redemption.  From and after the applicable
redemption date, the Series A Preferred Units so redeemed shall no longer be
outstanding and all rights hereunder, to distributions or otherwise, with
respect to such Series A Preferred Units shall cease (except for rights with
respect to books, records, accounting, reports and tax matters set forth in
Article 9 and Article 10 of the Partnership Agreement, to the extent necessary
for the redeeming holder of Series A Preferred Units to comply with any required
tax or financial filings or reporting requirements).


(v)            Valuation of Common Units upon a Redemption.  The value of each
Common Unit to be issued in connection with a redemption of Series A Preferred
Units pursuant to this Section 2.F. shall be equal to the product of (a) 96% of
the Volume-Weighted Average Price (VWAP) of the REIT Shares over the 30 trading
days (the "30 day VWAP") prior to (but excluding) the date of redemption
multiplied by (b) the Conversion Factor.  No fractional Common Units may be
issued by the Partnership and, instead of any fractional interest in a Common
Unit that would otherwise be deliverable upon a redemption, the Partnership
shall pay to the holder of the Series A Preferred Units an amount in cash equal
to the product of (x) such fractional interest and (y) the value of a Common
Unit.


(vi)            Limitation on Equity Issuances upon Redemptions.  If, as a
result of a redemption under Section 2.F.(i) or Section 2.F.(ii), a holder of
Series A Preferred Units being redeemed for Common Units would own more than 15%
of the outstanding REIT Shares (assuming all of the Common Units issued upon
redemption of the Series A Preferred Units were immediately exchanged for REIT
Shares in accordance with Section 8.6 of the Partnership Agreement ("As
Exchanged REIT Shares")), then, in lieu of redeeming Series A Preferred Units
for Common Units, the Partnership shall redeem for cash such number of Series A
Preferred Units necessary to reduce the number of Common Units to be issued upon
such redemption such that the holder does not own more than 15% of the As
Exchanged REIT Shares as a result of such redemption.


(vii)            Redemption.  If the Partnership redeems any of the Series A
Preferred Units for Common Units, then any such Common Units shall be
immediately redeemable by the Contributor pursuant to Section 8.6 of the
Partnership Agreement; provided, however, that with respect to any Series A
Preferred Units that are redeemed by the Partnership for Common Units, (a) the
Specified Redemption Date for any redemption pursuant to Section 8.6 of the
Partnership Agreement shall mean the date on which the Partnership receives a
Redemption Notice with respect to such Common Units and (b) Section 8.6.C of the
Partnership Agreement shall not apply to any redemption of such Common Units.


(viii)            Registration Rights.  Notwithstanding Section 8.6 of the
Partnership Agreement and the redemption rights set forth in Sections 2.F.(i),
2.F.(ii) and 2.F.(iii) hereof, (A) the Partnership may only issue Common Units,
and the Company may only issue REIT Shares, as applicable, in connection with a
redemption if (1) a
 
 
11

--------------------------------------------------------------------------------

 
registration statement relating to the REIT Shares for which such Common Units
may be redeemed has been filed with the Securities and Exchange Commission in
accordance with the Registration Rights Agreement, (2) such registration
statement is effective at the time of issuance of such Common Units and (3) a
Suspension Event (as defined in the Registration Rights Agreement) is not
occurring and not reasonably likely to occur within 45 days of such redemption,
otherwise the Partnership must redeem in the form of cash, and (B) if (1) a
Black-out Period (as defined in the Registration Rights Agreement) is occurring
and (2) the Partnership elects to redeem in the form of Common Units, then the
issuance of Common Units shall be delayed until the expiration of the Black-out
Period (and the value of the issued Common Units shall be based on the 30 day
VWAP as of the date prior to (but excluding) the date of issuance).


(ix)            Notices.
 
(a)            Redemption Notice by the Partnership.  Notice of a redemption
pursuant to Section 2.F.(i) will be mailed by the Partnership, postage prepaid,
not less than 10 nor more than 15 days prior to the redemption date, addressed
to the respective holders of the Series A Preferred Units to be redeemed at
their respective addresses as they appear on the books of the Partnership. Each
notice shall state: (i) the redemption date; (ii) the number of Series A
Preferred Units to be redeemed; (iii) the form of redemption consideration per
Series A Preferred Unit; (iv) the place or places where certificates
representing such Series A Preferred Units are to be surrendered for payment of
the redemption consideration; (v) the current Conversion Factor; and (vi) that
distributions on the Series A Preferred Units to be redeemed will cease to
accumulate on such redemption date.  If fewer than all the Series A Preferred
Units are to be redeemed, the notice mailed to each such holder thereof shall
also specify the number of Series A Preferred Units to be redeemed from each
such holder.  No failure to give such notice or any defect thereto or in the
mailing thereof shall affect the validity of the proceedings for the redemption
of any of the Series A Preferred Units except as to a holder to whom notice was
defective or not given.


(b)            Notice of Redemption by Election of the Majority-in-Interest on
or after the 10th Anniversary.  Notice of a redemption pursuant to Section
2.F.(ii) by a holder of the Majority-in-Interest of the Series A Preferred Units
shall be provided to the Partnership (with a copy to the General Partner) in the
form of Redemption Notice attached hereto as Exhibit A via facsimile, hand
delivery or other mail or messenger service and shall be completed within 30
business days of delivery to the Partnership of a Redemption Notice.


(c)            Notice of Holders of Exercise of Optional Redemption.  Notice of
a redemption pursuant to Section 2.F.(iii) shall be provided to the Partnership
(with a copy to the General Partner) in the form of Redemption Notice attached
hereto as Exhibit B via facsimile, hand delivery or other mail or messenger
service and shall be completed within 30 business days of delivery to the
Partnership of a Redemption Notice.
 
 
12

--------------------------------------------------------------------------------

G.            Voting Rights.  Except as provided in Section 2.B. and as required
by applicable law, the Series A Preferred Units shall have no voting rights,
except that no amendment of the Partnership Agreement shall be made that
adversely affects the rights of the holders of Series A Preferred Units without
the consent of a majority of such holders.
H.            Private Company Event Rights and Limitations.
(i)            In the event the Company engages in a going private or other
transaction, the result of which is that the REIT Shares (or the common equity
shares of any successor to the Company by merger or otherwise) are no longer
traded on a National Securities Exchange (a "Private Company Event"), from and
after the effective date of such Private Company Event (a) the Series A
Preferred Units shall continue to be redeemable as provided for in Section 2.F.,
but solely for consideration in the form of cash, (b) the Partnership (or its
successor) shall not issue any additional preferred Partnership Units that are
on a parity with the Series A Preferred Units and (c) the Partnership (or its
successor) shall not make any distributions of Capital Proceeds if its Net Worth
immediately following such distribution would be less than the Minimum NW
Amount.  Notwithstanding the foregoing, the Partnership at all times shall be
permitted to make distributions necessary for the Company (or its successor, if
applicable) to maintain its REIT status or avoid Federal excise tax.


(ii)            If, at the effective date of a Private Company Event, the
Partnership (or its successor) does not meet the Minimum NW Amount then the
Partnership (or its successor) shall redeem for cash consideration at least an
amount of Series A Preferred Units as necessary to satisfy the Minimum NW Amount
following such redemption at a redemption price equal to the Redemption Amount
of such Series A Preferred Units.  Any such redemption will be made pro rata
among the holders of Series A Preferred Units.


(iii)            The General Partner shall deliver to all holders of Series A
Preferred Units notice of the anticipated effective date of a Private Company
Event by the later of (A) 10 Business Days in advance of the effective date of
the Private Company Event and (B) the date of first public disclosure by the
Company of the Private Company Event, which notice shall include a reasonable
summary of the terms of such Private Company Event.


(iv)            From and after a Private Company Event, the General Partner
shall be required to deliver to the holder of the Series A Preferred Units, upon
request, not more frequently than semi-annually, such reports, records and other
evidence as may be necessary to prove that any reimbursement of the General
Partner and/or its Affiliates pursuant to Section 7.4 of the Partnership
Agreement is (a) consistent with what is customarily afforded in similar
companies with similar investment structures and (b) limited to reasonable
expenditures and only to the extent directly attributable to the Partnership.
I.            Transfer.  In addition to the restrictions set forth in Section
11.3 of the Partnership Agreement, a holder of the Series A Preferred Units may
not transfer any of the
 
13

--------------------------------------------------------------------------------

Series A Preferred Units without the consent of the General Partner, which
consent may be withheld in the General Partner's sole discretion; provided,
however, that a holder of the Series A Preferred Units shall have the right to
transfer any of its Series A Preferred Units to its Affiliates without the
consent of the General Partner.  Except at set forth herein, any attempt to
effect a transfer of the Series A Preferred Units without the General Partner's
consent shall be void ab initio.
J.            Preservation of Liquidity.  In the event that the Company (i)
merges or otherwise consolidates with another public company or (ii) sells all
or substantially all of its interests in the Partnership directly or indirectly
to another public company, then the redemption rights available to the Series A
Preferred Units to receive Common Units, convertible into REIT Shares and,
ultimately, cash through the sale of REIT Shares, shall apply to the shares of
such successor to the Company, and substantially the same registration rights
set forth in the Registration Rights Agreement shall be provided with respect to
the shares of such successor to the Company, and substantially all other rights
available to the Series A Preferred Units, as set forth in this Amendment and
the Partnership Agreement, shall otherwise be made available to the Series A
Preferred Units by any such successor to the Company. Notwithstanding Section
2.G. above, holders of Series A Preferred Units shall not have the right to vote
upon or approve any transaction that complies with this Section 2.J.
3.            Contracts with Affiliates.  Section 7.6.A. of the Partnership
Agreement shall be superseded in its entirety by the following:
The Partnership may lend or contribute funds or other assets to its or the
Company's Subsidiaries or other Persons in which it or the Company has an equity
investment and such Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner; provided, however, that, except as may be required to enable to the
Company to qualify as a REIT under the Code or avoid any excise tax, the
Partnership may not lend or contribute such funds or other assets to the Company
unless full cumulative distributions have been or contemporaneously are declared
and paid or authorized, declared and a sum sufficient for the payment thereof
set apart for such payment on the Series A Preferred Units for all past
distribution periods and the then current distribution period in accordance with
Section 2.C of this Amendment.  The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.
4.            Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.  In the event of
any inconsistency between the terms of this Amendment and the terms of the
Partnership Agreement, the terms of this Amendment shall prevail.
5.            No sinking fund shall be established for the redemption of Series
A Preferred Units.
6.            This Amendment shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to conflicts
of law.
 
14

--------------------------------------------------------------------------------

7.            This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto, their respective legal representatives,
successors and assigns.
8.            This Amendment may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.  Reproductions (photographic, facsimile or otherwise) of this
Amendment may be made and relied upon to the same extent as though such
reproduction was an original.
9.            If any provision of this Amendment is or becomes invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not be affected thereby.
10.            The admission of the Contributor as an Additional Limited Partner
of the Partnership shall become effective as of the date of this Amendment,
which shall also be the date upon which the name of the Contributor is recorded
on the books and records of the Partnership and Exhibit A to the Partnership
Agreement is amended to reflect such admission.
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
GENERAL PARTNER:
Rouse GP, LLC, a Delaware limited liability company,
as General Partner of Rouse Properties, LP


By:            /s/ Andrew Silberfein______________
       Name:  Andrew Silberfein
      Title:  CEO and President


EXISTING LIMITED PARTNERS:
By: Rouse GP, LLC, a Delaware limited liability company,
as Attorney-in-Fact for the Limited Partners


By:            /s/ Andrew Silberfein______________
       Name:  Andrew Silberfein
      Title:  CEO and President
[Signatures Continue on the Following Page]
16

--------------------------------------------------------------------------------





SERIES A PREFERRED UNIT HOLDER:
Plaza Camino Real, a California limited partnership
By: PCRGP, L.P., a Delaware limited partnership,
its general partner
By:  Plaza Camino Real LLC, a Delaware limited liability company,
its general partner
By:  Westfield America Limited Partnership, a Delaware limited partnership, its
sole member
By:  Westfield U.S. Holdings, LLC, a Delaware limited liability company, its
general partner


By:              /s/ Peter R. Schwartz
        Name: Peter R. Schwartz
        Title: Senior Executive Vice President
                  and Secretary
17

--------------------------------------------------------------------------------



Exhibit A
Notice of Redemption by Election of the
Majority-in-Interest on or after the 10th Anniversary
The undersigned holder of a Majority-in-Interest of the Series A Preferred Units
hereby irrevocably requests Rouse Properties, LP, a Delaware limited partnership
(the "Partnership"), to redeem all of the Series A Preferred Units outstanding
on the date hereof in accordance with the terms of Section 2.F. (ii) of the
First Amendment to the Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended from time to time in accordance with its terms (the
"Amendment"); and the undersigned irrevocably (i) surrenders all of its Series A
Preferred Units and all right, title and interest therein, (ii) pursuant to the
term of the Amendment, causes the surrender of all of the other Series A
Preferred Units outstanding on the date of this notice, and (iii) directs that
the consideration redemption proceeds be delivered in accordance with this
Notice be delivered in the name(s) and at the address(es) specified below. 
Capitalized terms used herein and not defined shall have the meanings given to
them in the Amendment.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series A Preferred Units its is
surrendering pursuant to this Notice, free and clear of the rights or interests
of any other person or entity, (b) has the full right, power, and authority to
surrender the Series A Preferred Units that are the subject of this Notice, (c)
owns a Majority-in-Interest of the Series A Preferred Units outstanding on the
date of this notice, and (d) has obtained the consent or approval of all persons
or entities, if any, having the right to consent or approve such surrender.


Name:
Address:
Number of Series A Preferred Units tendered:   ____________________
18

--------------------------------------------------------------------------------

Exhibit B
Series A Preferred Unit Holders
Redemption Notice
The undersigned holder of Series A Preferred Units hereby irrevocably requests
Rouse Properties, LP, a Delaware limited partnership (the "Partnership"), to
redeem the Series A Preferred Units listed below in accordance with the terms of
Section 2.F. (iii) of the First Amendment to the Amended and Restated Agreement
of Limited Partnership of the Partnership, as amended from time to time in
accordance with its terms; and the undersigned irrevocably (i) surrenders such
Series A Preferred Units and all right, title and interest therein and (ii)
directs that the consideration redemption proceeds be delivered in accordance
with this Notice be delivered in the name(s) and at the address(es) specified
below.  Capitalized terms used herein and not defined shall have the meanings
given to them in the Amendment.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has good and unencumbered title to the Series A Preferred Units that are the
subject of this Notice, free and clear of the rights or interests of any other
person or entity, (b) has the full right, power, and authority to surrender the
Series A Preferred Units that are the subject of this Notice and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consent or approve such surrender.


Name:
Address:
Number of Series A Preferred Units tendered:   ____________________
 



 



19